Citation Nr: 0710612	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1979.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In February 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
request additional information from the veteran, obtain 
treatment records, and afford the veteran VA examinations.  
Those actions completed, the matter has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  No competent evidence of record demonstrates that the 
veteran's current Hepatitis C had its onset during his active 
service or is etiologically related to his active service.  

2.  No competent evidence of record demonstrates that the 
veteran's current hypertension had its onset during active 
service, manifested within one year of separation from active 
service, or is etiologically related to his active service.  

3.  Sleep apnea did not have its onset during the veteran's 
active service and is not etiologically related to his active 
service.  

4.  An acquired psychiatric disorder did not have its onset 
during the veteran's active service and is not etiologically 
related to his active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 4.127 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA notice as to assignment of disability ratings and 
effective dates was provided in the September 2006 
supplemental statement of the case.  Any deficiency in this 
notice cannot result in prejudice to the veteran, because, as 
the Board is denying his claims, any questions regarding 
these downstream elements are rendered moot.  

VA satisfied the remaining duty to notify by means of a 
letter from the RO to the veteran, dated in September 2003.  
The veteran was informed of the requirements to establish 
successful claims for service connection and advised of his 
and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that to in his possession, to the RO.  The content of 
this notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  An additional notice 
letter was sent to the veteran March 2005.  The Board further 
notes that, in September 2001, the veteran was sent a letter 
apprising him of risk factors for Hepatitis C and of the 
specific requirements for establishing service connection for 
this condition

Although the timing of VCAA notice did not comply with the 
requirement that notice must precede adjudication, the action 
of the RO, described above, cured the procedural defect.  In 
this regard the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, since the September 2003 letter the veteran and his 
representative have provided argument by means of statements 
from January and May 2005, and April, September, and November 
2006.  Additional evidence has been obtained in the form of 
medical treatment records and VA examination reports.  
Additional process was afforded the veteran by the RO's 
issuance of supplemental statements of the case in March 2004 
and September 2006.  Therefore, the veteran has not been 
prejudiced by the timing of the VCAA notice.

Service medical records are associated with the claims file, 
as are medical treatment records from VA and non-VA health 
treatment providers.  Social Security Administration (SSA) 
disability administrative and related medical records are 
also associated with the claims file.  A letter from the 
California Department of Rehabilitation, received in 
September 2005, reported that the veteran's records were no 
longer available.  All other treatment records for which the 
veteran sought VA assistance in obtaining, have been 
obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In July 2006, VA respiratory and psychological evaluations 
were afforded the veteran.  VA medical examinations have not 
been afforded the veteran with regard to his claims of 
service connection for hypertension and Hepatitis C.  

In this case, the record is absent for evidence of 
hypertension or Hepatitis C during service or for many years 
after separation from service.  Only the veteran's own 
assertions provide any association between these claimed 
disabilities and service.  He has not demonstrated the 
requisite medical knowledge to provide competent evidence as 
to etiology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Therefore, no competent 
evidence of record shows any association between the 
veteran's service and his Hepatitis C and hypertension.  As 
explained below, the Board has determined that the alleged 
in-service events constituting risk factors for Hepatitis C 
did not occur.  For these reasons, the Board declines to 
afford the veteran VA examinations with regard to his claims 
for service connection for Hepatitis C and hypertension.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has argued that one incident during service gave 
rise to his current, sleep apnea, and in part, to his current 
psychiatric disorders and Hepatitis C.  He contends that he 
was assaulted during service, lost consciousness, and 
suffered a brain injury.  He reports being treated at the 
military base hospital for this injury; such treatment 
including intravenous therapy.  In a February 2002 statement, 
he reported that he does not know if he received a blood 
transfusion because he states that he was unconscious when 
taken to the hospital.  In a May 2005 statement, he asserted 
that he had lost two pints of blood due to this assault.  

Service medical records are absent for any mention of a blood 
transfusion, appreciable blood loss, intravenous therapy, 
loss of consciousness, or significant trauma to the veteran's 
head.  A July 1979 emergency treatment report from a Naval 
Regional Medical Center indicates that the veteran suffered a 
laceration of his lip and a swollen nose as the result of a 
fight.  He was alert and oriented, and was assessed with 
minor abrasions and contusions.  The treatment consisted of 
advising the veteran to keep the abrasions clean and to 
return for medical care if his nose was crooked after the 
swelling subsided.  A clinic note, from several days later, 
reported that the veteran had a contusion and was treated 
with an icepack.  He exhibited discoloration and edema below 
the right eye and tenderness in the occipital region of the 
right side.  X-rays of his skull and facial bones was normal.  
A discharge report of medical examination, dated in October 
1979, showed the veteran to be without any physical 
abnormality other than the same tattoo that was recorded on 
his enlistment physical examination.  A copy of the 
enlistment report of medical history indicates that it was 
reviewed at the time of discharge and that there were no 
changes.  

As indicated above, service medical records contradict the 
veteran's account of medical treatment received as the result 
of the June 1979 fight.  These records show only minor injury 
and minimal medical treatment.  Because these records were 
created contemporaneous to the event, the Board finds them 
more probative of that incident than the veteran's 
recollection over two decades after the fact.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Also preponderating against the veteran's account 
is the opinion expressed by a VA medical examiner who 
reviewed his claims file in conjunction with the July 2006 
examination regarding sleep apnea.  This examiner found that 
the service medical records did not confirm the veteran's 
account of loss of consciousness, or that he had been given 
intravenous fluids during service.  The Board has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons stated 
above, the Board finds that the veteran did not receive 
intravenous therapy or a blood transfusion during active 
service.  


Hepatitis C

In addition to the events surrounding the June 1979 fight and 
medical treatment, the veteran, in a September 2003 
statement, contended that his current Hepatitis C is the 
result of receiving a tattoo on his right arm or shoulder.  
He asserts that he obtained this tattoo during service.  

With regard to this contention, the Board notes that his 
September 1978 entrance medical examination and his October 
1979 discharge medical examination both described the same 
tattoo of his right arm.  No additional tattoo was indicated 
on his discharge examination.  The Board finds this evidence 
more probative than the recent statement offered by the 
veteran.  See Curry, supra.  Therefore, as with the alleged 
in-service intravenous therapy, the Board finds that the 
veteran did not obtain a tattoo of his right arm or shoulder 
during his active service.  

Service medical records are absent for any mention of 
Hepatitis C.  The first medical evidence of Hepatitis C is 
found in a March 2000 laboratory report associated with 
Oroville Hospital.  A letter from Mark Bertoglio M.D., dated 
in June 2000, confirmed this diagnosis.  A July 2001 VA 
clinic note indicated a positive serology for Hepatitis C.  

No evidence of record demonstrates that the veteran was 
exposed to the in-service risks for Hepatitis C that he 
asserts, i.e. a blood transfusion, intravenous therapy, or 
tattooing or needle prick.  Additionally, no evidence of 
record provides a medical opinion relating the veteran's 
current Hepatitis C to his service.  

Thus, evidence of record does not demonstrate the occurrence 
of an in-service injury, disease, or event related to the 
veteran's current Hepatitis C, and the record contains no 
competent evidence that his current Hepatitis C had its onset 
during service or is etiologically related to his service.  
Therefore, his claim for service connection for this 
disability must be denied.  


Hypertension

Service medical records are absent for any finding of 
hypertension during service.  The October 1979 discharge 
report of medical examination indicates that the veteran's 
heart and vascular system were normal and recorded a blood 
pressure reading of 120/82.  

The first evidence of hypertension is found in the June 2000 
letter from Dr. Bertoglio, stating that the veteran suffered 
from hypertension.  Therefore, the presumptive provisions of 
38 C.F.R. § 3.307(a) and § 3.309(a), are not for application.  

No evidence of record links the veteran's hypertension to his 
service.  The record is also absent for any argument as to 
how the veteran's hypertension is related to his service.  
Essentially, all that has been shown is that the veteran has 
suffered from hypertension since the year 2000.

Because there is no evidence of an in-service event, disease, 
or injury giving rise to the veteran's current hypertension 
and no medical nexus evidence linking the veteran's current 
hypertension to service, his claim for service connection for 
this disability must be denied.  


Sleep apnea

Service medical records are absent for any mention of sleep 
apnea or of excessive sleepiness during service.  The first 
evidence of sleep apnea is found in March 2000 records from 
Oroville Hospital, where sleep apnea was suspected due to the 
veteran's complaints of sleepiness.  In his June 2000 letter, 
Dr. Bertoglio stated that the veteran suffered from sleep 
apnea associated with chronic respiratory failure and 
obstructive airway disease.  

In a September 2003 statement, the veteran stated that a 
physician had linked his current sleep apnea to a head injury 
during service.  "Hearsay" evidence of what a physician 
told the veteran is not competent evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a March 2005 letter, the RO 
requested that the veteran identify this physician.  The RO 
also provided the veteran with copies of VA Form 21- 4142, 
Authorization and Consent to Release Information and told him 
that VA would request any records of private treatment.  The 
veteran as not identified this physician.  

As to the veteran's assertions that his current sleep apnea 
is the result of his head injury during service, his opinion 
of the etiology of this disability is not competent evidence.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In July 2006, the veteran underwent a VA medical examination 
to determine the etiology of any sleep apnea.  The examiner 
conducted a physical examination and review of the claims 
file.  She noted the veteran's contentions and the service 
medical record account of treatment for his assault.  This 
examiner opined that it was not as likely as not that the 
veteran's sleep apnea was caused by a minor head injury 
during service or manifested during service.  She also stated 
that she could find no correlation between the veteran's in-
service head injury and the onset of his sleep apnea.  
Rather, she attributed his sleep apnea to post service 
obesity, stating that upon weight loss his symptoms had 
improved.  This medical opinion is the only competent 
evidence of record addressing a nexus between the veteran's 
service and his current sleep apnea.  

The Board finds the July 2005 examination to be highly 
probative on the issue of a nexus between the veteran's 
current sleep apnea and his service.  The examiner provided a 
detailed explanation of the cause of obstructive sleep apnea, 
examined the veteran, and reviewed the claims file.  She 
employed clear reasoning in arriving at her opinion.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) ( The 
probative value of a medical opinion depends on factors such 
as reasoning employed and whether prior clinical records were 
reviewed).  

Because no evidence of record shows the onset of sleep apnea 
during service and all competent evidence of record 
demonstrates that the veteran's current sleep apnea is 
unrelated to his service, his claim for service connection 
for this disability must be denied.  


Acquired psychiatric disorder

The veteran asserts two different bases for why he believes 
service connection is warranted for an acquired psychiatric 
disorder.  First, that injuries resulting from the June 1979 
fight caused his depression.  Second, in a February 2002 
statement, he implies that service connection is warranted 
because he received psychiatric treatment during service.  He 
states that this treatment resulted from his reaction to his 
mother's terminal illness.  

Service medical records from June 1979 contain diagnoses of 
drug intoxication, recovered, and mixed personality disorder 
with immature and sociopathic traits, chronic moderate, which 
existed prior to enlistment, and was not service aggravated.  
His DD 214 indicates that he was discharged due to 
unsuitability - personality disorders.  

May 2000 records of Mark R. Bertoglio M.D., show that the 
veteran was being treated with Prozac at that time.  A July 
2001 VA clinic note lists an impression of depression.  In VA 
clinic notes from August 2002 to January 2003, a psychiatrist 
diagnosed the veteran with schizoaffective disorder, 
polysubstance abuse, pathological gambling, a personality 
disorder, and a learning disorder.

In a September 2003 statement, the veteran stated that a 
physician had found the veteran to suffer from depression and 
linked this depression to his reported in-service head 
injury.  In a March 2005 letter, the RO requested that the 
veteran identify this physician.  The RO also provided the 
veteran with copies of VA Form 21- 4142, Authorization and 
Consent to Release Information and told him that VA would 
request any records of private treatment.  The veteran has 
not identified this physician.  

In March 2005, the veteran submitted an Associated Press news 
article dated in January 2002.  Even construing this article 
as "medical treatise" evidence, the article is not 
probative of the etiology of this veteran's current 
depression.  The article states that a research study had 
shown a link between head injuries in early adulthood and 
depression later in life.  Medical treatise information may 
be regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  Here, these conditions 
are not met as the submitted article contains only 
statistical correlations rather than statements of causation, 
or, where causation is alleged, standing alone, lacks the 
degree of certainty required to be considered competent 
evidence.  

Nor is the veteran's assertion that his current depression 
was caused by events occurring during active service 
competent evidence of such.  As a layperson, he is not 
competent to provide an opinion as to the etiology of any 
current psychiatric disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In July 2006, the veteran underwent a VA examination to 
determine the etiology of his claimed psychiatric disability.  
The examiner indicated that he had reviewed the claims folder 
in conjunction with the examination.  He also reported an 
extensive interview with the veteran, including the veteran's 
account of his childhood, military life, and post military 
life.  He diagnosed the veteran with a personality disorder 
and a depressive disorder, and provided his opinion that the 
veteran's depressive disorder is less likely as not a result 
of his military service.  The examiner also opined that the 
veteran's current depressive disorder is mostly due to his 
present condition and dealing with his wife's poor health.  

This opinion is the only competent evidence addressing a 
nexus between the veteran's service and his current 
depression.  The Board finds the opinion to be highly 
probative as it included a review of the claims file, an 
examination of the veteran, and a well reasoned explanation 
of the etiology of his current depression.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) ( The probative value of a 
medical opinion depends on factors such as reasoning employed 
and whether prior clinical records were reviewed).  

While the veteran has a current diagnosis of a personality 
disorder and a diagnosed personality disorder during service, 
this claimed disability is not a disease or injury for 
compensation purposes and in general, disability resulting 
from a personality disorder may not be service connected.  
See 38 C.F.R. § 4.127.  There is no indication that the 
veteran has a disability superimposed upon his personality 
disorder as a result of service.  

As the only competent nexus evidence is the July 2006 VA 
examination, unfavorable to the veteran's claim, the Board 
finds that his current depression is not etiologically linked 
to his active service.  Regarding his other post service 
diagnosed psychiatric disorders, there is no competent 
evidence of record linking those disorders to his service and 
no evidence of those disorders during service.  

In summary, no evidence shows a psychiatric disability, other 
than a personality disorder, to have had its onset during 
service; all competent evidence of record indicates that the 
veteran's current depression is not etiologically linked to 
his active service; and no competent evidence of record shows 
any other current psychiatric disability to be etiologically 
linked to his active service.  Therefore, his claim for 
service connection for an acquired psychiatric disorder must 
be denied.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for Hepatitis C is denied.  

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


